Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Registration Statement on Form S-1 (Amendment #3) of our report dated July 30, 2012 with respect to the audited consolidated financial statements of Inova Technology, Inc. for the years ended April 30, 2012 and 2011. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone−bailey.com Houston, Texas September 27, 2012
